DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-8 are pending, all of which have been considered on the merits.

Priority
Acknowledgement is made of applicant’s claim for benefit to prior-filed US Provisional application 62/969177 (filed 2/3/2020).

Drawings
The drawings are objected to because they contain color images. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Interpretation
For clarity of record, the following comments are made regarding the claims:
Claims 4-8 describe properties of the formed spheroid (i.e., claim 4 states that the spheroid can be formed within 12 hours, claim 6 states that a plurality of formed spheroids can be co-cultured together to form larger spheroids). The claims do not actually limit the claimed methods to requiring the cellular spheroid to be formed within 12 hours (claim 4) or for a plurality of spheroids to be co-cultured together to form a larger spheroid (claim 6).  
Claim 5 refers to a spheroid with a diameter of about 0.5 µm. This appears to be a typographical error for about 500 µm or 0.5 mm. The specification describes spheroids with a diameter of about 500 µm (See fig. 1).

Specification
The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the specification teaches the cells in the spheroid core are more contractile (See ¶0023 and 0026). The specification does not teach the cells in the spheroid shell are more contractile (See claim 1, line 17), therefore there is no antecedent basis for the claimed subject matter in the specification. 
 The use of the term “PipeJet” (See ¶0030), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “more quickly” without reference to any other method, and such language is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PLoS One, 2018) in view of Shepherd et al. (WO 2013192290).
Regarding claim 1, Kim et al. teach the separate formation of monotypic spheroids of cardiac myocytes and cardiac fibroblasts in agarose gel microwells and their fusion to form heterotypic spheroids during co-culturing in close proximity in media (See fig. 1B and 4). These steps are comparable to the claimed steps of “providing a first solution comprising… a plurality of first cells”, “providing a second solution comprising … a plurality of second cells”, “printing [the] first solution on a substrate”, “printing [the] second solution on a substrate” adjacent to the first solution, and “adding a cell culture medium… to form a cellular spheroid and grown to a desired size”. The heterotypic spheroids Kim et al. teach comprise outer and inner layers due to segregation of cardiac myocytes and cardiac fibroblasts within the fused spheroids and the migration of cardiac fibroblasts toward the center of the spheroids, as shown in fig. 6 (See also “Cell sorting of myocytes and fibroblasts in fused tissue pairs”). The cells also have inherently different contractile properties, as shown by Kim et al. in the higher volumetric condensation and fusogenicity among the cardiac fibroblasts versus cardiac myocytes (see fig. 3).
Kim et al. fail to teach expressly the printing of first and second cell solutions adjacently on a substrate, a gelation step after a deposition step, or cell solutions comprising hydrogel and collagen.
Shepherd et al. teach the bioprinting of spheroids that can have multiple spatially-confined layers (See ¶0004, 0039, 0054). Shepherd et al. also teach bio-inks comprising cells, hydrogel, and collagen and a post-printing incubation step to enable cohesion prior to culturing in media (See ¶0072, 0075, 00142-00145). Bio-inks can comprise different cell types and can be printed adjacently on a substrate (See ¶0039). Shepherd et al. teach that cellular structures may change size or shape after bioprinting due to cellular contraction (See ¶0049).
Because Kim et al. and Shepherd et al. both pertain to the formation of three-dimensional cellular spheroids, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spheroid-forming methods of Kim et al. with bioprinting, such as is taught by Shepherd et al. Bioprinting of cells for the formation of spheroids was a known technique in the art. One skilled in the art would have recognized that one known technique for making spheroids, bioprinting, could be substituted for another technique for making spheroids, culturing in microwells, to achieve predictable results (MPEP 2143(I)(B)).
Regarding claim 2: Following the discussion of claim 1 above, Shepherd et al. teach sequential printing and gelation steps of cell solutions (See ¶0007).
 Regarding claim 3: Following the discussion of claim 1 above, printing compositions can  be modified for desired results. Shepherd et al. teach hydrogels and collagens as any suitable type (See ¶00131).
Regarding claim 4: Following the discussion of claim 1 above, printing and culture conditions can be modified to yield spheroids of a desired size within a desired time limit. Shepherd et al. teach the formation of three-dimensional spheroids in as little as one hour post-printing (See ¶00128). 
Regarding claim 5: Following the discussion of claim 1 above, printing and culture conditions can be modified to yield spheroids of a desired size within a desired time limit. Shepherd et al. teach the formation of spheroids up to 5 mm in diameter at the time of bioprinting (See ¶0050). Kim et al. also teach fusion-formed spheroids approximately 500 µm in diameter within a 24 h period (See fig. 4). This rejection is being made assuming that “0.5 µm” is a typographical error for “0.5 mm”.
Regarding claim 6: Following the discussion of claim 1 above, the spheroids made by the methods of Kim et al., modified by Shepherd et al. are capable of being co-cultured and fusing into a larger spheroid, as Kim et al. show the fusion of co-cultured spheroids into larger spheroids (See fig. 4 and 6).
Regarding claim 7: Following the discussion of claim 1 above, the size and shape of the spheroids made by the methods of Kim et al., modified by Shepherd et al. are necessarily controlled by the cells used to create them, thus the size and shape of the formed spheroids can be controlled by different cells with different contractile forces. Shepherd et al. teach cell type selection based on specific research objectives (See ¶0063).
Regarding claim 8: Following the discussion of claim 1 above, the size and shape of the spheroids made by the methods of Kim et al., modified by Shepherd et al. are necessarily controlled by the cell concentrations or fiber stiffness used to create them, thus the size and shape of the formed spheroids can be controlled by different cells concentrations or by usage of different collagens. Shepherd et al. teach bio-ink can vary in cell density and viscosity (See ¶00130).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S SPENCE whose telephone number is (571)272-8590. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.S./               Examiner, Art Unit 1633                                                                                                                                                                                         

/ALLISON M FOX/               Primary Examiner, Art Unit 1633